Citation Nr: 1518565	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cardiovascular disability, to include as secondary to a service-connected disability.    


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 1995.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The issues have been recharacterized to comport with the evidence of record.     

The agency of original jurisdiction (AOJ) has adjudicated the claim to reopen service connection for hypertension issue on a de novo basis.  However, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105.  The Board must proceed in this fashion regardless of the AOJ's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

In April 2010, the Veteran requested a hearing before a Veterans Law Judge, but in August 2014, he withdrew his hearing request.  38 C.F.R. § 20.704(e).  

The Board notes that there has been a change in representation during the pendency of the Veteran's appeal, which was received within 90 days of a November 2014 letter notifying the Veteran that his appeal had been certified to the Board.  38 C.F.R. § 20.1304(a).  The Board thus recognizes the change in representation.

In January 2015, the Veteran filed a notice of disagreement with a July 2014 rating decision which denied service connection for posttraumatic stress disorder (PTSD), and a December 2014 rating decision which denied entitlement to service connection for a sleep disability and erectile dysfunction.  The Veteran also disagreed with the portion of the December 2014 rating decision which assigned a disability rating and an effective date of service connection for hearing loss; and, the effective date of service connection for tinnitus.  Those issues are the subject of a separate decision and will not be further addressed here.  

The issue of entitlement to service connection for a cardiovascular disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 1995 rating decision denied service connection for hypertension on the basis that the disease was not diagnosed during service.  The decision was not appealed and is now final.

2.  Evidence received since December 1995 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  Resolving all doubt in the Veteran's favor, hypertension is attributable to his active service.  


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for hypertension are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Claim to Reopen

Service connection for hypertension was denied by a rating decision dated in December 1995, on the ground that a diagnosis of hypertension was not shown.  The Veteran did not appeal the decision or submit new and material evidence in support of the claim within one year of being notified of the adverse decision; thus, it is final.  38 U.S.C.A. § 7105(c)(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  The issue may be considered on the merits only if new and material evidence has been received since December 1995.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

The Veteran has a current diagnosis of hypertension.  Since this evidence was not before VA at the time of the Veteran's previous denial, it is new.  It relates to an unestablished fact necessary to substantiate the claim, which is evidence of a current disability.  Thus, the evidence is material to the claim.  Reopening the claim for service connection for hypertension is warranted.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  There must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases, including hypertension, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A.         §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Note(1) to Diagnostic Code 7101.  

Facts

The earliest diagnosis of hypertension is dated May 1997.  As the first diagnosis of hypertension occurred more than one year after the Veteran's discharge from service, service connection may not be presumed under 38 C.F.R. § 3.309.  

However, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service treatment records reflect that the Veteran's diastolic blood pressure readings were normal until approximately July 1991, when three blood pressure readings, taken concurrently, were 108/80, 112/84, and 142/86.  

Two blood pressure readings, taken within a week of each other in March 1992, were 118/90 and 124/90.  In June 1992, the Veteran indicated that he had a history of high blood pressure on a health questionnaire for dental treatment.  Blood pressure readings of 149/90 and 146/89 were recorded in July 1994.  

During his March 1995 separation examination, the Veteran's blood pressure reading was 145/90.  The Veteran indicated on his report of medical history that he had a history of high blood pressure.    

The Veteran was first diagnosed with hypertension during VA outpatient treatment in May 1997, approximately two years after his separation from service.  At that time, his blood pressure was 130/95.  The Veteran has continued treatment for hypertension since that time.  

The Veteran underwent a VA examination in December 2008.  The service treatment records documenting elevated blood pressure readings in 1994 and 1995 were noted.  The examiner termed these "isolated instances," and found that there were not consistent readings of elevated blood pressure until 1998.  (At that time, the records from 1997 were not part of the record.)  The examiner did not note or discuss the elevated blood pressure readings from 1991 and 1992, although her examination report reflects review of the evidence of record. 

Analysis

The evidence establishes that blood pressure readings which meet the definition of hypertension for VA purposes (diastolic pressures of 90 or above) were present during the Veteran's service, beginning in July 1994, and continued throughout his discharge from service.  38 C.F.R. § 4.104, Note(1) to Diagnostic Code 7101.  Hypertensive blood pressures were chronic, with elevated blood pressures as defined by regulation recorded as early as 1992, fully three years before the Veteran's separation.   

The Board finds the December 2008 VA examination has no probative value, as it is not based on a thorough review of the evidence of record.  However, given the chronicity of elevated blood pressure readings during service, as defined under VA regulations, coupled with the official diagnosis of hypertension approximately two years after the Veteran's separation, the Board finds that the evidence as to whether hypertension commenced in service is at least in equipoise.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Since the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  Accordingly, entitlement to service connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.  


REMAND

The Veteran contends that his cardiovascular disability first manifested during service, or, alternatively, that it is caused or aggravated by his service-connected hypertension.  Appropriate notice as to the secondary service connection claim is required.  38 U.S.C.A. § 5103.  

Also, the December 2008 VA examiner did not opine as to the medical probabilities that the Veteran's cardiovascular disability first manifested during service, despite the treatment records as early as May 1997 documenting reports of left-sided chest pain "for many years."  She also found that she could not reach a conclusion as to whether it is related to his hypertension without resort to speculation.  The examiner did not provide a rationale for this finding.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination must be scheduled.  

The Veteran asserts that he was treated for a cardiovascular disability at Blanchfield Army Community Hospital at Fort Campbell, Kentucky, during his active service.  See statement dated June 2012.  In March 2011 and November 2012, the facility responded that its records from that period of time were retired to the National Personnel Records Center (NPRC) Annex in Valmeyer, Illinois.  A request for the Veteran's records must be directed to the NPRC Annex.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Records from the VA Tennessee Valley Healthcare System from 1997 to 1998 are of record.  In December 2010, the Veteran indicated that there may be additional treatment records from this facility.  All existing records must be requested and associated with the record.  Id.  Updated VA treatment records must also be obtained from the Central Alabama Veterans Healthcare System, where the Veteran has been treated since 2006.  Id. 

In November 2012, the Veteran stated that he was denied employment at Kroger's in July 1995 because of a failed cardiac stress test, and that he was also denied life insurance benefits from the Armed Forces Benefits Association.  These records must be obtained, pending any necessary release from the Veteran, as they are likely relevant to his claim.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Provide proper notification and all required development with respect to the claim for service connection for a cardiovascular disability on a secondary basis.    

2.  Obtain all available VA treatment records from the VA Tennessee Valley Healthcare System since 1998.

If such records do not exist or are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain VA treatment records since August 2014.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Contact the Veteran and request his written authorization to obtain his records from Kroger's and from the Armed Forces Benefits Association, as well as any other private doctor or organization who has evaluated the Veteran's cardiovascular disability.  

Upon receipt of such, take appropriate action to contact the identified providers and/or organizations and request complete records related to the Veteran's cardiovascular disability.  The Veteran should be informed that in the alternative, he may obtain and submit the records himself.

If such records do not exist or are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Then, schedule the Veteran for a VA heart examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current cardiovascular disability diagnosed on examination is related to his active service, to include the prescription of certain medications, such as Celebrex, during service.  The examiner must consider the May 1995 chest X-ray conducted upon the Veteran's separation from service; the Veteran's competent reports of experiencing left-sided chest pain for approximately one year in May 1997; the statement, received from the Veteran's wife in November 2012, that the Veteran told her about chest discomfort that he was experiencing during service; and the subsequent reports of left-sided chest pain prior to the official diagnosis of cardiovascular disability in October 2006, in reaching a conclusion.   

If the answer to the above is negative, the examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cardiovascular disability is caused or aggravated by his service-connected hypertension.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation of a cardiovascular disability by the service-connected hypertension is found, the examiner must attempt to establish a baseline level of severity of the cardiovascular disability prior to aggravation by the service-connected hypertension.

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


